Citation Nr: 1537446	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  13-27 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-connected residuals, transverse fracture, shaft of left humerus.


ATTORNEY FOR THE BOARD

M. Purdum, Counsel











INTRODUCTION

The Veteran served on active duty from April 1978 to July 1980 and has unverified prior active service. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied a compensable rating for the Veteran's left humerus disability. By a March 2015 rating decision, a 20 percent rating was assigned, effective, November 19, 2009, the date of the Veteran's claim. Since the 20 percent rating assigned is not the maximum rating possible, the issue remains on appeal. AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

The Veteran's service-connected residuals, transverse fracture, shaft of left humerus, is manifested by malunion of the left humerus, with mild to moderate deformity; without fibrous union of the humerus, nonunion of the humerus, or loss of the head of the humerus.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for service-connected residuals, transverse fracture, shaft of left humerus, have not been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107, 5110(b)(2), 7105 (West 2002 & Supp. 2015); 38 C.F.R.          §§ 3.156(b), 3.159, 3.321, 3.400(o)(2), 4.1, 4.7, 4.10, 4.71a, Diagnostic Code (DC) 5202, 20.1103 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). Proper VCAA notice informs the claimant of any information and evidence not in the record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim by the Agency of Original Jurisdiction (AOJ). Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

Only "generic notice," and not "Veteran-specific" notice is required under 38 U.S.C.A. § 5103(a) in response to the "particular type of claim." See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). With respect to a claim for an increased rating, such notice does not need to inform the claimant of the need to submit evidence concerning the effect of a service-connected disability on his or her "daily life" because only the average loss of earning capacity, and not impact on daily life, is subject to compensation under 38 U.S.C. § 1155. Accordingly, there is no requirement that VA must notify a Veteran of alternative diagnostic codes or potential "daily life" evidence. Id.  

In this case, the Veteran was advised in a December 2009 letter, sent prior to the initial adjudication of his claim in February 2010, of the evidence and information necessary to substantiate his claim, and the responsibilities of the Veteran and VA in obtaining such evidence. The Veteran was specifically advised that the evidence must show that his disability had increased in severity, examples of types of lay or medical evidence that would substantiate such claim, and that he should provide any VA or private treatment records or provide sufficient information to allow VA to obtain such records. The Veteran was specifically advised of the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Accordingly, the Board finds that VA has satisfied its duty to notify in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), as well as Vazquez-Flores v. Shinseki and related decisions. 

With regard to the duty to assist, the Veteran's VA treatment records have been obtained and considered. The Veteran was afforded a VA examination in January 2010. The resulting medical evaluation is considered adequate for rating purposes as it was based on consideration of the Veteran's medical history and described the relevant disability in sufficient detail to enable the Board to reach a fully informed decision. See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran in accordance with the VCAA at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings. As such, the Veteran will not be prejudiced by the Board proceeding to the merits of his claim.

Increased Rating

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10. Separate diagnostic codes identify the various disabilities. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7.  

The claimant bears the burden of presenting and supporting a claim for benefits. 38 U.S.C.A. § 5107. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant. Id. In its evaluation, the Board considers all information and lay and medical evidence of record. A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).

Although the Veteran's entire history is reviewed when assigning a disability evaluation under 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Additionally, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). The relevant temporal focus for adjudicating the level of disability of an increased rating claim is from the time period one year before the claim was filed; in this case, November 19, 2008, one year prior to the Veteran's November 19, 2009, claim, until VA makes a final decision on the claim. See Hart, supra; see also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2). 

The RO, in October 1981, granted service connection for a left humerus disability and assigned the same an initial noncompensable rating. The Veteran did not file a Notice of Disagreement (NOD) with the October 1981 rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision. See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010). Thus, the October 1981 rating decision became final based on the evidence then of record and the February 2010 rating decision in the proper rating decision on appeal. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Veteran in this case is in receipt of a 20 percent rating for his left humerus disability, for the entire rating period on appeal, pursuant to DC 5202, contemplating impairment of the humerus. 38 C.F.R. § 4.71a, DC 5202. The evidence, specifically, the report of the January 2011 VA examination, establishes the Veteran is right-handed, and his left humerus disability is thus rated for impairment of the minor upper extremity.
For the minor arm, under DC 5202, a 20 percent rating is warranted for malunion, with moderate or marked deformity. A 20 percent rating is also warranted for infrequent episodes and guarding of movement only at shoulder level, as well as frequent episodes and guarding of all movements, with recurrent dislocation at the scapulohumeral joint. A 40 percent rating is warranted for fibrous union of the humerus, a 50 percent rating is warranted for nonunion of the humerus, and a maximum 70 percent rating is warranted for loss of head of the humerus. 38 C.F.R. § 4.71a, DC 5202. 

The evidence does not demonstrate any ankyloses, identified dislocation, malunion or nonunion of either the clavicle or scapula, limitation of motion of the arm, or impairment of the flail joint at the elbow; and DCs 5200, 5201, 5203, 5205, 5206, 5207, 5208, and 5209, contemplating such are thus inapplicable and may not serve as bases for an increased rating. 38 C.F.R. § 4.71a, DCs 5200, 5201, 5203, 5205, 5206, 5207, 5208, 5209 (2015). In this regard, as there is no limitation of motion, the Board need not consider whether there is any clinical evidence of arthritis such that a 10 percent rating is warranted for arthritis with noncompensable limitation of motion. 38 C.F.R. § 4.71a, DCs 5003, 5010 (2015).

Further, as there is no limitation of motion, and the Veteran's disability is not rated based on such, the Board need not consider granting a higher rating for functional loss due to pain, weakness, excess fatigability, or incoordination. See 38 C.F.R.      §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995), Burton v. Shinseki, 25 Vet. App. 1 (2011), Mitchell v. Shinseki, 25 Vet. App. 32.

The Veteran's VA treatment records are silent for complaint or clinical findings involving the left humerus, and the Veteran has not offered any lay statements as to any symptoms involving the left humerus beyond those recorded during his January 2010 VA examination. 

On VA examination in January 2010, the Veteran described his in-service injury and stated that since then he had not experienced any progression of his condition, but had a consistent inability to bear weight on the left arm. He denied any pain in the bone or the joint. He denied any problems with his elbow or shoulder joints, and denied any use of prescription medications, the need for any assistive devices, any repeat injuries, or any recurrent hospitalizations. He reported that his main problem was that he could not bear any weight on his arm. He noted that such was relevant because he used to work as an electrician and as a construction worker, and if he had to do any floor work, he was unable to use that arm to support himself. He had no history of inflammatory joint disease or infection to the bone. He had no prosthesis or neoplasm. He was right hand dominant. In terms of limitations, the examiner reported that the Veteran was capable of performing all activities of daily living including bathing, grooming, and toileting, and could additionally do all his grocery shopping, laundry, and house cleaning. The Veteran reported that he had not worked for the last six months and prior to that he worked for a year as a full-time car salesman, and in that position, his disability did not have a significant impact. The examiner noted that functionally, the Veteran was limited in his ability of how physically active he could be as he could not participate in sports.

On physical examination in January 2010, there was no evidence of any cutaneous laceration or old healed wound; his fracture was closed. There was no tenderness to palpation along the humeral shaft. There was no tenderness to palpation along the elbow joint. There was full range of motion of the elbow, ranging from 0 to 145 degrees, and he could fully pronate and supinate to 80 and 85
degrees, respectively. The Veteran was capable of performing three repetitions without any evidence of fatigability, lack of coordination or loss of endurance. There was no loss of range of motion with repetitions. There was no pain with range of motion exercises. There was no evidence of any effusion, warmth, or erythema in the elbow joint. The Veteran was diagnosed with history of left humeral fracture with difficulty weightbearing. X-ray examination revealed evidence of old healed fracture through the midshaft of the humerus with degenerative changes noted at the elbow joint. 

Results of January 2010 private magnetic resonance imaging (MRI) revealed a mild to moderate fracture deformity involving the distal humeral diaphysis. The epicenter of the fracture was approximately 12 centimeters proximal to the elbow joint. There was mild angulation, with volar angulation of the distal fragment with respect to the proximal measuring 10 to 15 degrees. There was evidence of mild displacement. There was evidence of malunion with slight shortening of the extremity, better seen on the lateral view. There was deformity with the bone measuring approximately 4 centimeters in cross sectional diameter at the center of the fracture, whereas humeral diaphysis proximal to the fracture measures 2.5 centimeters and distal to the fracture of 2.3 centimeters. The soft tissues were normal. There was no mass or abnormal calcification. There was no acute fracture or dislocation. The impression was an old mild to moderate fracture deformity involving distal humeral diaphysis with malunion, slight shortening and angulation.

Based on the above, the Board finds that DC 5202, the only diagnostic criteria deemed applicable, does not support a rating in excess of 20 percent for the Veteran's left humerus disability in the present appeal. The January 2010 private MRI revealed malunion of the left humerus, with mild to moderate deformity, as is contemplated by DC 5202 for a 20 percent rating. 38 C.F.R. § 4.71a, DC 5202. There is no evidence or assertion of fibrous union of the humerus, as is required for a 40 percent rating, or nonunion of the humerus, as is required for a 50 percent rating, or loss of the head of the humerus, as is required for the maximum 70 percent rating under DC 5202. Id

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal. Fenderson, 12 Vet. App. 119   (1999); Hart, 21 Vet. App. 505 (2007). The Board finds that the evidence of record demonstrates that during the entire appellate period, a 20 percent is warranted and a rating in excess of such is denied. 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. The U.S. Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) for determining whether a Veteran is entitled to an extraschedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366   (Fed. Cir. 2009). The Board finds that the rating criteria contemplate the Veteran's disability, productive of only the findings recorded on the January 2010 private MRI and during the January 2010 VA examination, only weight-bearing difficulty. The Veteran has not reported, and there is no medical evidence of symptoms outside of the rating criteria. The rating criteria are therefore adequate to evaluate the Veteran's left humerus disability and referral for consideration of an extraschedular rating is not warranted.

Under Johnson  v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Here, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms of record that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. Johnson, 762 F.3d 1362.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record. The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Id. In this case, the Board finds that a claim for a TDIU is not raised by the record as the evidence of record fails to show that the Veteran is unemployable. In this regard, while he reported during his VA examination in January 2010 that he was not currently working, last worked as a car salesman without limitation, and described difficulty with floor work during his past employment as a construction worker; the Veteran has not asserted that his left humerus disability renders it impossible to follow a substantially gainful occupation.  
 

ORDER

A rating in excess of 20 percent for service-connected residuals, transverse fracture, shaft of left humerus, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


